Citation Nr: 9909857	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1963 to May 
1965.  He also had active duty for training with the Army 
Reserve in July and August 1966 and July and August 1967.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a June 1992 decision of the RO.

In May 1996, the Board remanded the case to the RO for 
further development.

In June 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
granted service connection for a left knee disorder.  The 
claims of service connection for right knee and low back 
disability were remanded for further development.



REMAND

In an August 1996 statement, J. E. Bryant, M.D., reported 
that the veteran had been treated for right knee pain in 1965 
and 1966.  The veteran was also reported to have complained 
of some back discomfort.  

On VA examination in September 1996, the veteran was 
diagnosed with arthralgia of the right knee, with normal 
examination, and chronic low back strain with decreased range 
of motion.  The examiner commented that the veteran had given 
a history of problems with his right knee and back which 
dated to a jeep accident in either 1964 or 1965.  The 
examiner reported that he could not find any records in the 
military medical record and reported that, since he had the 
veteran's word, he had no reason to doubt that the veteran's 
problems had stemmed from the jeep accident.  

In a May 1998 statement, Dr. Bryant reported that the veteran 
had been treated for low back and lower extremity pain since 
1965.  

On an examination for VA in October 1998, the examiner 
reported that the veteran's medical records had been reviewed 
prior to examination.  The veteran was diagnosed with 
residuals of right knee disability, with ongoing limitation 
of motion and tenderness, and arthritis of the lumbar spine.  
The examiner reported that the current right knee disability 
was due to the injury the veteran had incurred during the 
time he was in the Reserve as manifested by his ongoing 
symptoms of pain, unsteadiness and limitation of motion since 
the time that he had had the injury.  The examiner also 
reported that the low back pain, which had begun in 1977, had 
been aggravated by his military service with the duties and 
rigid training that he had undergone.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Because there are relevant treatment records that are not on 
file, including all of those relating to Dr. Bryant and Dr. 
Nelson, a remand is necessary in order to obtain them.  

Accordingly, to ensure that all evidence potentially relevant 
to the claims is obtained and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed right knee and low back 
disabilities since his discharge from 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source that have not already been 
obtained.  This should copies of all 
clinical records from Drs. Bryant and 
Nelson.  All records obtained should be 
associated with the claims folder.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  This should include 
reviewing, and responding to, the 
recently submitted records.  All 
indicated development should be taken in 
this regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

